NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ALEJANDRO VELASQUEZ,                )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D13-2140
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 12, 2014.

Appeal the Circuit Court for Hillsborough
County; Steven Scott Stephens, Judge.

Howard L. "Rex" Dimmig, II, Public
Defender, and Carol J.Y. Wilson,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.

ALTENBERND, Judge.

             Alejandro Velasquez appeals his judgments and sentences for burglary of

an unoccupied dwelling and dealing in stolen property. After the court sentenced Mr.

Velasquez to two concurrent sentences of ten years' imprisonment followed by five

years' probation, Mr. Velasquez filed a timely pro se motion to withdraw plea pursuant to
Florida Rule of Criminal Procedure 3.170(l). The trial court dismissed the motion

without prejudice to Mr. Velasquez to file a facially sufficient motion. Following an

extension of time, Mr. Velasquez filed an amended motion that the trial court accepted

as timely and facially sufficient. Mr. Velasquez appeared pro se at the hearing on his

motion and requested the appointment of counsel. The trial court refused to appoint

conflict-free counsel and denied the motion to withdraw plea.

              As the State properly concedes, Mr. Velasquez was entitled to counsel at

the hearing on the motion to withdraw his plea because it was a critical stage of the

proceeding. See Estrada v. State, 113 So. 3d 873, 873 (Fla. 2d DCA 2012); Kepford v.

State, 64 So. 3d 189, 192 (Fla. 2d DCA 2011). As in Estrada and Kepford, we reverse

the order denying the motion to withdraw plea and remand for the trial court to appoint

conflict-free counsel and rehear Mr. Velasquez's motion.

              Notably, the State intended to seek prison releasee reoffender and

habitual felony offender sentencing if Mr. Velasquez was convicted at trial. As Mr.

Velasquez was charged with second-degree felonies, if he qualified for these

enhancements, he would have faced up to thirty years' imprisonment on each count,

with fifteen-year mandatory minimum terms. See §§ 775.082(9)(a)(3)(c),

775.084(4)(a)(2), Fla. Stat. (2011). Conflict counsel may be able to assist Mr.

Velasquez in assessing whether withdrawing his plea is in his best interest.

              Reversed and remanded.



KHOUZAM and CRENSHAW, JJ., Concur.




                                           -2-